Title: Thomas Jefferson to Albert Gallatin, 20 March 1811
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Mar. 20. 11.
          
          I send you three letters from mr Fitz, improperly sent to me, but as they may contain something worthy your notice, I forward them to you. I believe I have before informed you that he is as purely honest & inoffensive a man as lives, and well qualified as a Surveyor. he lived with me a year or two.his letter of latest date must have been extorted from his good nature.
           Mrs Jones has requested that I will sollicit the attention of to her business from the Government. you know the difficulty of refusing requests from such quarters. I told the person who asked it that they might be assured of your attention without any sollicitation but that I would mention it to you, which I do merely to fulfill my word, and be able to say I have done it. Accept assurances of my constant & affectionate esteem & respect
          
            Th:
            Jefferson
        